    Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 1 of 15. PageID #: 491




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


    INTERNATIONAL ASSOCIATION OF CASE NO. 1:19-CV-01373
    SHEET METAL, AIR, RAIL &
    TRANSPORTATION       WORKERS,
    TRANSPORTATION DIVISION,      JUDGE PAMELA A. BARKER

                                   Petitioner,
                  -vs-
                                                        MEMORANDUM OF OPINION AND
                                                        ORDER
    CANADIAN        NATIONAL            RAILWAY
    COMPANY,

                                   Respondent.


        This matter comes before the Court upon the parties’ cross-motions for summary judgment.

Petitioner International Association of Sheet Metal, Air, Rail & Transportation Workers,

Transportation Division (“SMART-TD”) filed a Motion for Summary Judgment on November 8,

2019. (Doc. No. 14.) Respondent Illinois Central Railroad Company (“Illinois Central”) 1 filed a

brief in opposition to SMART-TD’s Motion for Summary Judgment on January 17, 2020, to which

SMART-TD replied on January 31, 2020. (Doc. Nos. 18, 20.)

        Illinois Central also filed a Motion for Summary Judgment on November 8, 2019. (Doc. No.

15.) SMART-TD filed a brief in opposition to Illinois Central’s Motion for Summary Judgment on

January 17, 2020, to which Illinois Central replied on January 31, 2020. (Doc. Nos. 17, 19.)




1
 Illinois Central was improperly named as Canadian National Railway Company d/b/a Illinois Central Railroad. (Doc.
No. 3, Answer to Petition, at ¶ 1.)
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 2 of 15. PageID #: 492




       For the following reasons, SMART-TD’s Motion for Summary Judgment (Doc. No. 14) is

GRANTED, and Illinois Central’s Motion for Summary Judgment (Doc. No. 15) is DENIED.

  I.   Background

       Illinois Central is engaged in the transportation of freight by rail in interstate commerce. (Doc.

No. 3, Counter-Petition, at ¶ 1; Doc. No. 8 at ¶ 1.) SMART-TD is a labor organization and represents

Illinois Central employees in the craft or class of “Conductors and Trainmen,” which consists of

Conductors, Brakemen and Switchmen (collectively, “Trainmen”). (Doc. No. 3, Counter-Petition, at

¶¶ 2, 7; Doc. No. 8 at ¶¶ 2, 7.) SMART-TD and Illinois Central are parties to a collective bargaining

agreement (“CBA”), which establishes the rates of pay, rules, and working conditions of Trainmen

represented by SMART-TD. (Doc. No. 3, Counter-Petition, at ¶ 8; Doc No. 8 at ¶ 8.)

       Under the CBA, Trainmen represented by SMART-TD who are promoted to management

positions are entitled to retain their seniority by continuing to pay dues to SMART-TD. (Doc. No.

13-2 at 4.) The CBA also provides that “[n]o Trainman shall be disciplined without a fair hearing

(investigation) by an officer of the Company.” (Id. at 242.)

       In 2003, Illinois Central hired Conan Castellucci (“Castellucci”). (Id. at 264.) During his

employment with Illinois Central, Castellucci held a variety of positions, including Laborer, Carman,

Conductor, Yardmaster, Trainmaster, and Assistant Superintendent. (Id.) In 2017, Castellucci was

working as an Assistant Superintendent—which is a management level position not covered by the

CBA—when Illinois Central alleged that he had engaged in a variety of misconduct and dishonest

behavior. (Id.) Specifically, Illinois Central alleged that from October 23, 2017 to October 31, 2017,

Castellucci “had engaged in a pattern of failing to properly conduct, validate, and/or report Safety

Engagement Tests and/or making false and/or dishonest statements and reports regarding those tests.”


                                                   2
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 3 of 15. PageID #: 493




(Id.) Subsequently, on November 6, 2017, Castellucci resigned from his position as Assistant

Superintendent and reverted to his position as a Trainman where he had retained his seniority. (Id.)

On November 7, 2017, Illinois Central then directed Castellucci to attend a formal investigation on

November 14, 2017 concerning his alleged misconduct. (Id. at 265.) On November 22, 2017, after

the investigation, Illinois Central notified Castellucci that he had been found guilty as charged and

was dismissed effective immediately. (Id.)

       SMART-TD filed an appeal of Illinois Central’s decision to dismiss Castellucci from his

Trainman position, which Illinois Central denied on March 16, 2018. (Id. at 24-32.) Thereafter, the

parties submitted the dispute to Public Law Board No. 7559 (the “Board”), an arbitration panel

created pursuant to an agreement between SMART-TD and Illinois Central. (See id. at 270-78.) The

parties’ agreement creating the Board limits its jurisdiction to disputes “that otherwise may be

referred to the National Railroad Adjustment Board (NRAB).” (Id. at 271.)

       Before the Board, SMART-TD argued, among other things, that Illinois Central was not

required to hold a formal investigation to discipline Castellucci while he held a managerial position.

(Id. at 265.) Further, SMART-TD asserted that Illinois Central demoted Castellucci when it required

him to give up his position as an Assistant Superintendent and exercise his seniority back to his

position as a Trainman. (Id.) In support of this contention, SMART-TD argued that the record

showed that when Castellucci was removed from his management position, he notified his immediate

superior he would exercise his seniority as a Trainman, and his superior took no exception to

Castellucci returning as a Trainman, but requested that Castellucci give a previously scheduled

deposition on behalf of Illinois Central. (Id. at 265.) Thus, SMART-TD claimed that the subsequent

dismissal of Castellucci as a Trainman was “redundant, double jeopardy and constituted ‘two bites


                                                  3
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 4 of 15. PageID #: 494




of the apple’” because the dismissal was discipline for the same alleged misconduct that he had

already previously been disciplined for as an Assistant Superintendent when he was required to forfeit

that position. (Id. at 265-66.) In contrast, Illinois Central argued that it was required to allow

Castellucci to return to his position as a Trainman and was then obligated to call for a formal

investigation and prove its charges. (Id. at 267.)

       On April 23, 2019, the Board found in favor of Castellucci, holding:

       The Claimant was promoted from the craft to an “at-will” management position and
       while assigned to that position Claimant was subject to the same fair treatment as any
       other “at-will” employee whether that person was from a craft or had been hired
       directly off the street. Claimant’s retention of seniority allowed him the right to return
       to his craft if he decided that he no longer wanted to hold an “at-will” position or he
       was demoted. As stated above there are exceptions to the dismissal of “at-will”
       employees, however, there is nothing in the parties[’] Agreement that requires the
       Carrier to automatically allow an employee to return to his/her craft for what it
       believes to be dismissible behavior, while holding a management position, nor is
       there an additional requirement that the Carrier must call a formal Investigation to
       prove its charges of managerial misbehavior (the Board notes that this
       determination is limited to the instant Agreement). Claimant was subject to [the]
       same Policies and Rules that governed “at-will” employees who did not retain craft
       seniority, therefore, when he was removed from his position as Assistant
       Superintendent and allowed to return to his craft he was effectively disciplined with
       a demotion. The Organization correctly argued that it had a responsibility to represent
       the Claimant for any alleged inappropriate behavior while Claimant was working in
       the craft whereas the allegations made against the Claimant, in this instance, were for
       actions while Claimant held a non-craft position and should not have been the subject
       of a formal Investigation. The Board is in agreement with the Organization that
       Claimant’s retention of seniority was a “safety net” that guaranteed him a right to
       return to his craft for multiple reasons, but it did not require the Carrier to hold a
       formal Investigation for Claimant’s alleged misdeeds while holding a managerial
       position. Therefore, it is determined that Carrier first disciplined the Claimant when
       it demoted him from the position of Assistant Superintendent and advised him to
       return to his craft after which Carrier improperly disciplined Claimant a second
       time with termination for the same alleged offenses.

       The Board having determined that the Claimant was twice disciplined for the same
       offense will not review the merits of the dispute nor will it make any determination of
       whether or not the allegations against the Claimant had merit.


                                                     4
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 5 of 15. PageID #: 495




(Id. at 268-69 (emphasis added).) The Board ordered that Castellucci “be returned to service with

seniority intact, all benefits unimpaired and made whole for loss of all monies since being held out

of service until reinstated in accordance with the Agreement.” (Id. at 269.)

       On June 13, 2019, SMART-TD filed a Petition to Enforce Public Law Board Award Under

the Railway Labor Act (“Petition”), seeking to enforce the Board’s award, with which Illinois Central

has refused to comply. (Doc. No. 1.) In response, Illinois Central filed an Answer to Petition to

Enforce Public Law Board Award Under the Railway Labor Act and Counter-Petition to Vacate

Award (“Counter-Petition”). (Doc. No. 3.) In its Counter-Petition, Illinois Central asserts that the

award should be vacated because the Board exceeded the scope of its jurisdiction under the Railway

Labor Act (“RLA”), 45 U.S.C. § 151 et seq. (Id.)

       On September 13, 2019, the parties submitted a Stipulated Record. (Doc. No. 13.) And on

November 8, 2019, the parties filed their respective Motions for Summary Judgment. (Doc. Nos. 14,

15.) Both Motions have been fully briefed and are ripe for consideration.

 II.   Standard of Review

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

dispute is ‘genuine’ only if based on evidence upon which a reasonable jury could return a verdict in

favor of the non-moving party.” Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir.

2006). “Thus, ‘the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.’”

Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (quoting Anderson v. Liberty




                                                   5
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 6 of 15. PageID #: 496




Lobby, Inc., 477 U.S. 242, 252 (1986)). A fact is “material” only “if its resolution might affect the

outcome of the suit under the governing substantive law.” Henderson, 469 F.3d at 487.

       At the summary judgment stage, “[a] court should view the facts and draw all reasonable

inferences in favor of the non-moving party.” Pittman v. Experian Info. Solutions, Inc., 901 F.3d

619, 628 (6th Cir. 2018). In addition, “the moving party bears the initial burden of showing that there

is no genuine dispute of material fact.” Ask Chems., LP v. Comput. Packages, Inc., 593 F. App’x

506, 508 (6th Cir. 2014). The moving party may satisfy this initial burden by “identifying those parts

of the record which demonstrate the absence of any genuine issue of material fact.” Lindsey v.

Whirlpool Corp., 295 F. App’x 758, 764 (6th Cir. 2008). “[I]f the moving party seeks summary

judgment on an issue for which it does not bear the burden of proof at trial,” the moving party may

also “meet its initial burden by showing that ‘there is an absence of evidence to support the

nonmoving party’s case.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the moving party satisfies its burden, “the burden shifts to the non-moving party who must then point

to evidence that demonstrates that there is a genuine dispute of material fact for trial.” Ask Chems.,

593 F. App’x at 508-09. “[T]he nonmoving party may not simply rely on its pleading, but must

‘produce evidence that results in a conflict of material fact to be solved by a jury.’” MISC Berhad v.

Advanced Polymer Coatings, Inc., 101 F. Supp. 3d 731, 736 (N.D. Ohio 2015) (quoting Cox, 53 F.3d

at 150).

III.   Analysis

       “The RLA governs disputes between management and labor in the railroad industry.” Bhd.

of Locomotive Engineers & Trainmen v. United Transp. Union (BLET v. UTU), 700 F.3d 891, 899

(6th Cir. 2012) (citing 45 U.S.C. §§ 151, 153). As the Sixth Circuit has noted, the RLA includes a


                                                  6
    Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 7 of 15. PageID #: 497




mandatory arbitral mechanism, which is meant “to efficiently resolve labor disputes, promote

stability in the relationship between rail companies and their employees, and keep such disputes out

of the courts.” Id. With regard to minor disputes such as that at issue here, 2 once the parties have

failed to resolve the dispute through contractual grievance procedures, the dispute is subject to

“compulsory and binding arbitration by the National Railroad Adjustment Board (NRAB) or a

privately established ‘special adjustment board,’” such as the Board established by the parties in this

case. Id. (citing 45 U.S.C. § 153 First (i); 45 U.S.C. § 153 Second).

        A party may file suit in federal district court to either enforce or vacate an arbitration decision

rendered by the NRAB or a special adjustment board. See 45 U.S.C. §§ 153 First (p), (q). However,

a court’s review of the arbitration decision is “among the narrowest known to the law.” BLET v.

UTU, 700 F.3d at 899 (quoting Airline Prof’ls Ass’n of Int’l Bhd. of Teamsters, Local Union No.

1224, AFL–CIO v. ABX Air, Inc., 274 F.3d 1023, 1030 (6th Cir. 2001)). Specifically, “[j]udicial

review of Adjustment Board orders is limited to three specific grounds: (1) failure of the Adjustment

Board to comply with the requirements of the Railway Labor Act; (2) failure of the Adjustment Board

to conform, or confine, itself to matters within the scope of its jurisdiction; and (3) fraud or

corruption.” Union Pacific R.R. Co. v. Sheehan, 439 U.S. 89, 93 (1978) (citing 45 U.S.C. § 153 First

(q)). In addition, “reviewing courts are bound by the facts as found by the arbitrator.” NetJets

Aviation, Inc. v. Int’l Bhd. of Teamsters, Airline Div., 486 F.3d 935, 937 (6th Cir. 2007); 45 U.S.C.

§§ 153 First (p), (q) (“[T]he findings and order of the division of the Adjustment Board shall be

conclusive on the parties.”).



2
  A minor dispute is a dispute “arising or growing ‘out of grievances or out of the interpretation or application of
agreements concerning rates of pay, rules, or working conditions.’” Consol. Rail Corp. v. Ry. Labor Executives’ Ass’n,
491 U.S. 299, 303 (1989) (quoting 45 U.S.C. § 152 Sixth; 45 U.S.C. § 153 First (i)).
                                                          7
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 8 of 15. PageID #: 498




        In assessing whether a public law board created pursuant to the RLA failed to conform, or

confine, itself to matters within its jurisdiction, the Sixth Circuit has held that courts must “defer to

the arbitrator’s decision unless the arbitrator 1) acted outside his authority by resolving a dispute not

committed to arbitration; 2) committed fraud, had a conflict of interest, or otherwise acted dishonestly

in issuing the award; or 3) was not even ‘arguably construing or applying the contract’ in resolving

legal or factual disputes.” BLET v. UTU, 700 F.3d at 901 (quoting Michigan Family Res., Inc. v.

Serv. Employees Int’l Union Local 517M, 475 F.3d 746, 753 (6th Cir. 2007)).

        In this case, Illinois Central does not contend that the Board failed to comply with the

requirements of the RLA or that the Board engaged in fraud or corruption. Instead, Illinois Central

asserts that the Board’s award should not be enforced and should be vacated because the Board failed

to conform, or confine, itself to matters within the scope of its jurisdiction. Illinois Central sets forth

three separate and independent ways in which it claims the Board exceeded its jurisdiction, which are

each addressed below. (Doc. No. 15-1 at 2-3.)

            a. Whether the Board Exceeded Its Jurisdiction by Adjudicating the Rights of
               Castellucci as a Management Employee

        First, Illinois Central argues that the Board exceeded its jurisdiction by deciding a dispute that

was not committed to arbitration. (Doc. No. 15-1 at 10-12.) Specifically, Illinois Central contends

that neither the RLA nor the parties’ agreement gave the Board jurisdiction to determine Castellucci’s

rights as an at-will management employee, yet the Board based its decision on actions which it found

Illinois Central had taken against Castellucci in his capacity as a manager and created certain rights

for management employees. (Id.) In response, SMART-TD asserts that the Board adjudicated

Castellucci’s rights as a Trainman, not as a management employee, and that the Board did not create

any rights for management employees. (Doc. No. 17 at 8-9.) The Court finds that the Board did not

                                                    8
 Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 9 of 15. PageID #: 499




decide a dispute that was not committed to arbitration, and, thus, the first ground on which Illinois

Central relies in support of its request to vacate the Board’s award is without merit.

       As noted above, the Sixth Circuit has indicated that the NRAB or a special adjustment board

fails to conform, or confine, itself to matters within the scope of its jurisdiction when the arbitrator

acts outside his authority by resolving a dispute not committed to arbitration. BLET v. UTU, 700

F.3d at 901-03. However, “[p]erhaps anticipating that clever parties would attempt to recast a

disagreement with an arbitrator’s decision as a claim that he acted outside of his authority,” the Sixth

Circuit has “severely curtailed the ‘scope of authority’ concept.” Id. at 901 (quoting Truck Drivers

Local No. 164 v. Allied Waste Sys., Inc., 512 F.3d 211, 217 (6th Cir. 2008)). Indeed, “[a]n arbitrator

does not exceed his authority every time he makes an interpretive error; he exceeds that authority

only when the [CBA] does not commit the dispute to arbitration.” Id. (quoting Michigan Family, 475

F.3d at 756).

       Here, there is no dispute that the RLA and the parties’ agreement creating the Board limit the

jurisdiction of the Board to disputes involving Trainmen, and the Board’s jurisdiction with regard to

Castellucci was thus limited to the merits of his claim that Illinois Central had violated the parties’

CBA by dismissing Castellucci from his Trainman position. (See Doc. No. 15-1 at 10-11.) The Court

agrees with SMART-TD, however, that this is the exact issue that the Board decided. The Board

found, pursuant to the CBA, that Castellucci’s rights as a Trainman include a right not to be

disciplined a second time for the same conduct that he had already been disciplined for as a manager,

and the dismissal from his Trainman position was improper because it was the second time he had

been disciplined for the same conduct. (See Doc. No. 13-2 at 269.) Therefore, the Board acted within




                                                   9
Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 10 of 15. PageID #: 500




its jurisdiction, as it ruled directly on the question submitted to it—whether the dismissal of

Castellucci from his Trainman position was proper.

       Nonetheless, Illinois Central claims that the Board’s holding improperly gave legal

consequence to Illinois Central’s actions toward Castellucci in his management position. (Doc. No.

15-1 at 11.) But that is merely an argument that the Board erred in its assessment of Castellucci’s

rights as a Trainman. Illinois Central’s argument is essentially that any discipline assessed on

employees in manager positions is irrelevant to their rights as Trainmen, and that Trainmen may be

disciplined a second time for conduct for which they had been disciplined as a manager. The Board

disagreed. Instead, it held that once an employee in a management position has been demoted to a

Trainman position, that employee’s rights as a Trainman preclude Illinois Central from punishing the

employee a second time. (See Doc. No. 13-2 at 269.) As the Sixth Circuit has made clear, even if

that holding was incorrect, it does not mean that the Board exceeded its jurisdiction. That the Board

assessed the nature of Castellucci’s rights as an at-will employee while he was an Assistant

Superintendent to determine whether he previously had been disciplined in the form of a demotion

also does not mean that the Board exceeded its jurisdiction, as that issue was relevant to whether

Castellucci’s rights as a Trainman protected him from successive discipline and dismissal.

       Illinois Central also argues that the Board’s decision is improper because it effectively created

a right for any management employee who retains seniority as a Trainman to return to his or her union

represented position regardless of what misconduct he or she may have engaged in as a manager.

(Doc. No. 15-1 at 12.) Illinois Central asserts that according to the Board’s rationale, once Illinois

Central removes a management employee from his or her management position, it cannot also

terminate that employee’s seniority as a Trainman and dismiss him or her in all capacities. (Id.)


                                                  10
Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 11 of 15. PageID #: 501




Applying the Board’s reasoning, Illinois Central argues that if a manager was arrested and charged

with assaulting a subordinate, and happened to exercise seniority back to a union-represented craft

position before being dismissed in all capacities, he or she would not thereafter be subject to

discharge. (Id.) But that is not the effect of the Board’s holding. The Board held that the CBA does

not require Illinois Central to allow employees to return to their Trainmen positions if they engage in

dismissible behavior while holding a managerial position. (Doc. No. 13-2 at 268 (“[T]here is nothing

in the parties[’] Agreement that requires the Carrier to automatically allow an employee to return to

his/her craft for what it believes to be dismissible behavior, while holding a management position.”).)

Thus, under the Board’s holding, a manager that commits a dismissible offense need not be permitted

to exercise his or her seniority back to a Trainman position and would not be protected from dismissal

in the way that Illinois Central contends. The Board found, however, that in this case, Illinois Central

allowed Castellucci to return to his Trainman position, which effectively disciplined him with a

demotion, and, for that reason, he could not then be punished a second time as a Trainman. (Id. at

268-69.) Thus, the Board did not create any additional rights for management employees, and did

not resolve any disputes not committed to arbitration.

           b. Whether the Board Exceeded Its Jurisdiction by Failing to Decide the Merits of
              the Dispute

       Next, Illinois Central contends that the Board failed to conform, or confine, itself to matters

within its jurisdiction because it refused to adjudicate the merits of Castellucci’s claim. (Doc. No.15-

1 at 13-14.) SMART-TD responds that the Board did address the merits of Castellucci’s claim, but

because it agreed with SMART-TD on the issue of successive discipline for the same behavior, the

Board did not need to address whether Castellucci actually engaged in the alleged improper conduct.



                                                  11
Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 12 of 15. PageID #: 502




(Doc. No. 17 at 9-11.) The Court concludes the Board did properly address the merits of Castellucci’s

claim.

         In support of its argument, Illinois Central relies on Union Pac. R.R. Co. v. Bhd. of Locomotive

Engineers & Trainmen Gen. Comm. of Adjustment, Cent. Region (UP v. BLET), 558 U.S. 67 (2009).

(Doc. No. 15-1 at 13-14.) In that case, the NRAB dismissed five employee claims for lack of

jurisdiction because there was no evidence that conferencing had occurred in any of the cases, which

the NRAB determined to be a jurisdictional requirement. UP v. BLET, 558 U.S. at 71, 77-78. The

Supreme Court found that proof of conferencing was not a prerequisite to the NRAB’s exercise of

jurisdiction. Id. at 86. As a result, the Supreme Court held that “[b]y refusing to adjudicate cases on

the false premise that it lacked power to hear them, the NRAB panel failed ‘to conform, or confine

itself,’ to the jurisdiction Congress gave it.” Id.

         The Court agrees with SMART-TD that UP v. BLET does not support the vacatur of the

Board’s award, as this case is easily distinguishable from UP v. BLET. Unlike the NRAB in UP v.

BLET, which refused to hear the cases before it because it falsely believed that it lacked jurisdiction

over them, the Board addressed and ruled on the merits of Castellucci’s claim. Indeed, the Board

held that his dismissal was improper and ordered that he be reinstated. (Doc. No. 13-2 at 269.) While

the Board could have been more precise with its use of the term “merits,” it is clear from the opinion

that the Board merely concluded that it did not have to address the underlying factual allegations

regarding Castellucci’s misconduct as an Assistant Superintendent because it concluded that Illinois

Central had improperly disciplined Castellucci twice for the same misconduct. (See id. (“The Board

having determined that the Claimant was twice disciplined for the same offense will not review the

merits of the dispute nor will it make any determination of whether or not the allegations against the


                                                      12
Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 13 of 15. PageID #: 503




Claimant had merit.”).) Accordingly, the Board did not improperly refuse to adjudicate Castellucci’s

claim.

            c. Whether the Board Exceeded Its Jurisdiction by Failing to Even Arguably
               Construe the CBA

         Finally, Illinois Central argues the Board’s award should be vacated because the Board

ignored the plain language of the CBA when it held that Castellucci was not entitled to an

investigation before he could be disciplined. (Doc. No. 15-1 at 14-18.) SMART-TD responds that

misinterpretation of the CBA is not an appropriate basis to vacate the Board’s award under the Court’s

limited review, and that the Board did not ignore the CBA. (Doc. No. 17 at 11-12; Doc. No. 20 at 6.)

The Court concludes that the Board was arguably interpreting the CBA, and vacatur of the award is

unwarranted.

         The NRAB or a special adjustment board may fail to conform, or confine, itself to matters

within the scope of its jurisdiction if it “was not even ‘arguably construing or applying the contract’

in resolving legal or factual disputes.” BLET v. UTU, 700 F.3d at 901 (quoting Michigan Family,

475 F.3d at 753). The Sixth Circuit elaborated on this standard in BLET v. UTU:

         Michigan Family emphasized that “only the most egregious awards [would] be vacated”
         under the “arguably construing” standard. Id. at 753. Properly articulated, the analysis
         focuses on a single question: did “the arbitrator appear[ ] to be engaged in” interpreting the
         agreement or agreements before him? Id. If so, the court’s inquiry ends. If it is unclear, the
         court “will presume that the arbitrator was doing just that.” Id. With the window so narrowed,
         a court may vacate an award only in the “rare exception” when the arbitrator was “so ignorant
         of the contract’s plain language” that “any contention that the arbitrator was construing the
         contract” is “implausible.” Id. (internal quotations, internal citation, and alteration omitted).
         Put otherwise, if the arbitrator’s construction is plausible, it must not be disturbed.
         Accordingly, the outer limits of the “arguably construing” inquiry are reached only when the
         arbitrator’s decision is “ ‘so untethered to’ ” the agreements at issue, id. at 752 (quoting
         Garvey, 532 U.S. at 512, 121 S.Ct. 1724 (Stevens, J., dissenting)), that he enters “the
         forbidden world of ‘effectively dispensing his own brand of industrial justice,’ ” id. (citation,
         alteration, and internal quotations omitted).


                                                    13
Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 14 of 15. PageID #: 504




Id. at 901-02; see also Int’l Ass’n of Sheet Metal, Air, Rail & Transp. Workers, Transp. Div. v. Port

Auth. Trans-Hudson Corp., No. 19-4241, 2020 WL 3045724, at *2 (6th Cir. June 8, 2020). Courts

may also “analyze both the form and substance of the Board’s actions to determine if it was ‘arguably

construing’ the materials before it,” such as whether the board refers to the pertinent provisions of

the agreement. BLET v. UTU, 700 F.3d at 905.

       Here, the relevant provision of the CBA provides: “No Trainman shall be disciplined without

a fair hearing (investigation) by an officer of the Company.” (Doc. No. 13-2 at 242.) Illinois Central

asserts the Board ignored this “crystal clear language” when it held that the CBA did not require a

formal investigation of Castellucci’s alleged misconduct after Castellucci had returned to his position

as a Trainman. (Doc. No. 15-1 at 16.) However, the Court disagrees with this interpretation of the

Board’s holding.

       In front of the Board, SMART-TD “argued that an ‘at-will’ employee promoted from its craft

was subject to dismissal while holding a managerial position with no requirement that the employee

be granted a formal Investigation under its Agreement.” (Doc. No. 13-2 at 268 (emphasis added).)

The Board appears to have agreed with that argument, finding that “there is nothing in the parties[’]

Agreement that requires the Carrier to automatically allow an employee to return to his/her craft for

what it believes to be dismissible behavior, while holding a management position, nor is there an

additional requirement that the Carrier must call a formal Investigation to prove its charges of

managerial misbehavior” and that “Claimant’s retention of seniority was a ‘safety net’ that

guaranteed him a right to return to his craft for multiple reasons, but it did not require the Carrier to

hold a formal Investigation for Claimant’s alleged misdeeds while holding a managerial position.”

(Id. at 268-69 (emphasis added).) Thus, the Board appears to have held that while Castellucci held a


                                                   14
Case: 1:19-cv-01373-PAB Doc #: 22 Filed: 06/11/20 15 of 15. PageID #: 505




management position as an Assistant Superintendent, Illinois Central did not need to hold a formal

investigation prior to disciplining him. That holding squares with the language of the CBA, which

provides only that “[n]o Trainman shall be disciplined without a fair hearing (investigation) by an

officer of the Company.” (Doc. No. 13-2 at 242 (emphasis added).) It is also in line with other recent

arbitration awards. See, e.g., Bhd. of Locomotive Engineers & Trainmen v. Union Pac. R.R. Co., 905

F.3d 537, 540 (7th Cir. 2018). Because the Board’s award does not ignore the plain language of the

CBA and was arguably construing its provisions, vacatur of the award is not appropriate.

       Accordingly, the Court finds that none of the issues raised by Illinois Central demonstrate that

the Board failed to conform, or confine, itself to matters within the scope of its jurisdiction. Nor, as

noted above, does Illinois Central contend that the Board failed to comply with the requirements of

the RLA or engaged in fraud or corruption. Consequently, there is no basis on which to vacate the

Board’s award under the Court’s limited review pursuant to the RLA, and the award must be enforced.

IV.    Conclusion

       For the reasons set forth above, SMART-TD’s Motion for Summary Judgment (Doc. No. 14)

is GRANTED, and Illinois Central’s Motion for Summary Judgment (Doc. No. 15) is DENIED.

Accordingly, Illinois Central is ordered to comply with the terms of Award No. 141 issued by the

Board in Case No. 141 on April 23, 2019.

       IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: June 11, 2020                                    U. S. DISTRICT JUDGE




                                                  15
